                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                   SOUTHERN DIVISION
                            Criminal No. 7:19-CR-129-1BO
                               Civil No . 7:21-CV-33-BO


Sterling Whitaker,                            )
                                              )
                     Petitioner,              )
                                              )
         V.                                   )                       ORDER
                                              )
United States of America,                     )
                                              )
                     Respondent.              )

          Having examined petitioner's motion pursuant to Rule 4(b) of the Rules Governing§ 2255

Proceedings, the United States Attorney is DIRECTED to file an Answer pursuant to Rule 5, Rules

Governing § 225 5 Proceedings, or to make such other response as appropriate to the above-captioned

§ 2255 Motion to Vacate, Set Aside or Correct Sentence, within forty (40) days of the filing of this

order.

          SO ORDERED. This-a.._ day of March, 2021.




                                          TERRENCE W. BOYLE
                                          UNITED STATES DISTRIC




              Case 7:19-cr-00129-BO Document 74 Filed 03/02/21 Page 1 of 1
